Citation Nr: 9902959	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  97-23 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased rating for the service-connected 
spondylosis with chronic low back pain, currently evaluated 
as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1984 to January 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a May 1997 rating decision of the RO.  



REMAND

The veteran contends that her back condition is more 
disabling than as currently rated.  

The veteran was afforded a VA examination in February 1997.  
At that time, she reported increased back pain with activity 
and bending forward, as well as with prolonged sitting, 
standing and walking.  On examination, she had slight 
tenderness of the lumbar spine, but no weakness or 
neurological involvement.  Range of motion was recorded as 
forward flexion to 80 degrees, extension to 10 degrees, 
lateral flexion to the left and right to 15 degrees and left 
and right rotation to 20 degrees.  The final impression was 
that of low back pain with evidence of spondylosis and 
osteophyte formation and limited range of motion.  X-ray 
studies of the lumbar spine revealed mild degenerative 
disease at L3-4 and L4-5, with slight end-plate depression, 
and small anterior osteophytes at L2, L3 and L4.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45 and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  As 
such, the most recent VA examination is inadequate for 
evaluation purposes because it does not include sufficient 
detail for rating the disability at issue and further 
examination should be conducted on remand.  38 C.F.R. § 4.2.

Accordingly, this case is remanded to afford the veteran an 
examination which should include a medical opinion as to 
whether her spondylosis with chronic low back pain is 
manifested by pain with use, weakened movement, excess 
fatigability, incoordination or any other functionally 
disabling symptoms.  Additionally, and most importantly, this 
opinion should be expressed in terms of additional range-of-
motion loss beyond that already demonstrated clinically.  In 
other words, any functional loss found, such as the pain 
complained of by the veteran, must be quantified as 
additional loss of motion.  DeLuca, supra.  In addition, any 
pertinent treatment records should be obtained for review.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated her for the service-
connected spondylosis with chronic low 
back pain since February 1997.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the current severity of the service-
connected spondylosis with chronic low 
back pain.  All indicated tests, 
including X-ray studies and range of 
motion studies, must be conducted.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study.  The examiner should 
state whether the veteran has any 
objective evidence of pain or functional 
loss due to pain associated with the 
service-connected spondylosis with 
chronic low back pain.  The examiner 
should be requested to provide an opinion 
as to the extent that pain limits the 
functional ability of the veteran's lower 
back.  The examiner should also be 
requested to determine whether, and to 
what extent, the lower back exhibits 
weakened movement, excess fatigability, 
or incoordination.  A complete rationale 
for any opinion expressed must be 
provided.

3.  After undertaking the development 
requested above to the extent possible, 
the RO should again review the issue of 
an increased rating for the service-
connected disability to include 
consideration of the Court's holding in 
DeLuca.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, then she and her 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until she is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 5 -


